Citation Nr: 0509527	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-35 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1971 to October 
1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2003, 
a statement of the case was issued in July 2003 and a 
substantive appeal was received in December 2003.  By 
accepting the substantive appeal in December 2003 and 
certifying the issue to the Board, the RO appears to have 
effectively granted an extension of the time limit to submit 
a substantive appeal.  


FINDINGS OF FACT

1.  Any injury to the neck and/or cervical spine during the 
veteran's active duty service was acute in nature and 
resolved without leaving chronic disability.

2.  Chronic neck disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a chronic neck disability 
otherwise related to such service.


CONCLUSION OF LAW

A neck disability was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.3033.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for his claimed 
disability.  March 2002 and May 2004 letters informed the 
claimant of the information and evidence necessary to show 
entitlement to the benefits sought, and advised him of the 
types of evidence VA would obtaining on his behalf and what 
evidence he should provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The March 2002 and May 2004 letters implicitly notified the 
appellant that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of additional evidence and that VA would 
assist him in requesting such evidence.  38 C.F.R. 
§ 3.159(b)(1).

A VCAA notice letter must be provided to a claimant before 
the initial unfavorable decision on a service-connection 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
the present case, VCAA notice was provided in March 2002 and 
the initial rating decision was in September 2002.  Thus, the 
VCAA notice was timely.

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
VA medical records.  A private physician identified by the 
veteran has reported that he has no records of treatment.  
Although the veteran has not been provided a VA examination 
for his claimed disability, the Board finds that such an 
examination is not necessary in this case as there is already 
sufficient competent evidence of record to decide the claim.  
In this regard, the Board notes that the only service medical 
record even possibly related to the veteran's neck is a May 
1974 notation regarding burning pain in the shoulder.  The 
notation indicates that a physical examination was entirely 
negative.  An almost illegible portion of this record might 
be read to mean that x-rays of the cervical and thoracic 
spine were to be ordered, but no reports of any such x-ray 
studies are included in the service medical records.  There 
is nothing to suggest that the service medical records are 
incomplete, and it may be that the recommended x-ray studies 
were never conducted.  At any rate, the Board further notes 
that there is absolutely no other reference to any neck 
injury in the veteran's service medical records and no 
evidence of any complaints of any neck problems subsequent to 
the May 1974 notation to indicate that the condition, even 
assuming it was related to the veteran's neck, was chronic in 
nature instead of an acute, isolated injury.  Additionally, 
the veteran's October 1975 separation physical examination 
noted no abnormalities of the neck.  Under the circumstances, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide theclaim.  See 38 
C.F.R. § 3.159(c)(4).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Initially the Board notes that the veteran's current VA 
medical records appear to show some cervical spine disability 
which appears to be degenerative in nature.  

In his initial claim for benefits, the veteran reported that 
he suffered in injury in 1972 which caused his neck problems.  
The veteran's service medical records do not document any 
1972 injury to the neck.  The veteran now points to a May 
1974 service medical record which shows that the veteran 
complained of burning left shoulder pain of two weeks 
duration.  There was no reference to any injury.  Physical 
examination revealed no abnormalities.  It appears that x-
rays may have been considered, but there are no reports of 
any x-ray examinations pertinent to this visit in the service 
medical records.  Subsequent service medical records do not 
include any references to neck or cervical spine complaints 
or findings.  

Even assuming that the May 1974 service medical record was 
related to an injury involving the veteran's neck, there is 
no evidence of record to show that the injury resulted in any 
chronic disability of the neck.  The veteran's service 
medical records are devoid of reference to any other 
complaints of illness or injury related to the neck.  At the 
time of his separation examination in October 1975, the 
veteran did not report any neck or cervical spine problems.  
He expressly denied recurrent back pain, arthritis, and head 
injury.  The Board believes this demonstrates that the 
veteran himself did not believe that he had any ongoing neck 
problems at that time.  Moreover, no disorder of the neck or 
cervical spine was reported on clinical examination, thus 
demonstrating that in the opinion of a trained medical 
examiner, the veteran was not suffering from a chronic neck 
or cervical spine disorder at the time of separation.  The 
totality of the service medical records leads the Board to 
conclude that any injury to the neck or cervical spine during 
service was acute in nature and had resolved by the time of 
separation examination.  Such a conclusion is further 
supported by the fact that there is no persuasive evidence of 
any post-service treatment for a neck disability for more 
than 20 years after discharge from service.  The Board notes 
that on his claim for VA compensation, the veteran did not 
list any post-service treatment prior to 2001.  Moreover, the 
is otherwise no medical evidence of record suggesting any 
link between his current degenerative problems of the 
cervical spine and any inservice injury.

Again, for purposes of this determination the Board has 
assumed that the veteran did in fact suffer an injury to the 
neck or cervical spine during service.  However, the fact 
that an injury occurred in service is not enough as there 
must be chronic disability resulting from that injury.  The 
Board acknowledges the veteran's contention that he has 
suffered from neck problems since service.  However, his 
contention in this regard is inconsistent not only with his 
service medical records which show that the veteran did not 
thereafter report any such history of continuing neck 
problems although he had the opportunity to do so, but also 
with the lack of clinical findings of ongoing neck or 
cervical spine problems in the service medical records and 
report of separation examination.  Other than his own 
statements, the veteran has not submitted or identified any 
evidence showing a continuity of symptomatology since the 
1974 injury.  The Board must conclude that any inservice neck 
or cervical spine injury was acute and did not result in 
chronic disability.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


